Neuberger Berman Advisers Management Trust TRUST INSTRUMENT Schedule A CLASS I Absolute Return Multi-Manager Portfolio Balanced Portfolio Growth Portfolio Guardian Portfolio International Large Cap Portfolio Large Cap Value Portfolio Mid Cap Growth Portfolio Mid Cap Intrinsic Value Portfolio Short Duration Bond Portfolio Socially Responsive Portfolio Strategic Income Portfolio CLASS S Absolute Return Multi-Manager Portfolio Balanced Portfolio Growth Portfolio Guardian Portfolio International Equity Portfolio International Large Cap Portfolio Large Cap Value Portfolio Mid Cap Growth Portfolio Mid Cap Intrinsic Value Portfolio Real Estate Portfolio Short Duration Bond Portfolio Small Cap Growth Portfolio Socially Responsive Portfolio Strategic Income Portfolio Dated: January 23, 2014
